DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a soiling detection apparatus.
Group II, claim(s) 14, drawn to a soiling detection method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a soiling detection invention with photovoltaic panel with a pyranometer to generate an irradiance signal which relates to an irradiance level of light incident on the pyranometer, positioned with respect to the photovoltaic panel such that photovoltaic panel and pyranometer can receive substantially the same solar radiation level as each other, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of GOSTEIN et al (WO 2014/081967, supplied by the applicant with the IDS of August 18, 2020.  GOSTEIN et al teaches a soiling detection device and method (abstract) with a photovoltaic panel (100) with a pyranometer (paragraph [00112]) to generate an irradiance signal which relates to an irradiance level of light incident on the pyranometer, positioned with respect to the photovoltaic panel such that photovoltaic panel and pyranometer can receive substantially the same solar radiation level as each other (paragraph [0054] teaches the clean reference cell will measure substantially the same radiation level and paragraph [00112] details the use of a pyranometer to perform the same function as the clean reference cell.). Claims 1-13 are interpreted as intending to invoke 35 USC 112 6th paragraph, rendering their intent to comprise means for providing the claimed functionality of calculating, measuring, comparing and outputting along with their equivalents. This enables a much broader interpretation of claim 1 and its dependents than claim 14, rendering less overlap in technical features. In the interest of compact prosecution however, paragraph [0018] further details the use of signal detection and comparison to derive when panel cleaning is appropriate. For this reason, the claims shared technical features do not make a contribution over the prior art and are therefore not special, rendering a lack of shared special technical feature between the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                         09/14/2022